RICHARDS, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Action to enjoin collection of tax assessed under Sections 5894 and 5898 GC. Miller *490is Comity Auditor. Dietz was a sales agent for Neubert-Schroeder Co., which was engaged in the wholesale cigarette business in the city' of Toledo, which company pays a tax in Lucas county. Dietz received goods on consignment from that company and disposed of them as agent for the company. After trial in the Common Pleas Court the case was appealed and decree for plaintiff rendered, holding:
Attorneys — Charles E. Scott and H. H. De ■ Muth for Dietz; W. H. Shinn, Pro. A tty., for j Miller; all of Bryan. !
1. That Dietz was no more than an agent ¡ on commission for the owner of the property ¡ and not subject to the tax. i